EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Gregory M. Reilly on 11/17/2021. 

The application has been amended as follows: 

IN THE SPECIFICATION:

[0086] The proximal adjustment assembly 150 includes a linkage body 152, a proximal rotational actuator (e.g., a flange nut 154) positionable within the linkage body 152, and a coupler 156 disposed distally of the linkage body 152. The linkage body 152 includes a proximal portion 152a and a distal portion 152b, and defines a central opening 151 therethrough, The proximal portion 152a of the linkage body 152 includes a threaded inner surface 153 configured to mate with a threaded outer surface 12 (FIG. 1) of the set screw 10. The distal portion 152b of the linkage body 152b includes a recess 155 defined between a pair of arms 158 extending along lateral sides of the linkage body 152. The arms 158 include proximal cavities 158a that are dimensioned to engage an insertion instrument 200 (see e.g. FIG. 17) and distal holes 158b that 

[0090] Referring again to FIG. 2, the distal adjustment assembly 170 includes a distal rotational actuator (e.g., the threaded post 172), an expander 174, and a pivot linkage assembly 175 including an upper pivot linkage 176, a lower pivot linkage 178, and a connector linkage 180. The threaded post 172 includes an elongated threaded body 172a having a recessed proximal end 172b configured to mate with a driving instrument 300 (see e.g., FIG. 21) and a distal end 172c. The recessed proximal end 172b may have a hex feature, e.g., hexagonal or hexolobular in shape, or any other suitable configuration that is engageable with a suitable driving instrument to enable the driving instrument to control the insertion and/or advancement, as well as retraction and/or withdrawal, of the threaded post 172 within the spinal implant 100.

IN THE CLAIMS
1.	(currently amended) An intervertebral implant, comprising: 
an upper body for engaging an upper vertebral body;
a lower body for engaging a lower vertebral body;
a first rotational actuator;
a second rotational actuator;
a first adjustment assembly disposed between the upper and lower bodies and adjustably coupled to the upper and lower bodies so as to change a height between the upper and  a first region of the intervertebral implant;
a second adjustment assembly disposed between the upper and lower bodies and adjustably coupled to the upper and lower bodies so as to change the height between the upper and lower bodies in at least a second region of the intervertebral implant; and
a set screw removably positionable in a secured position within the intervertebral implantof the first and second adjustmentassemblies;
wherein the first adjustment assembly is actuatable by the first rotational actuator and the second adjustment assembly is actuatable by the second rotational actuator, the first and second rotational actuators being coaxially arranged with respect to one another about an actuation axis.

2.	(currently amended) The intervertebral implant of claim 1, wherein the set screw is configured to engage at least one of the first and second rotational actuators

3.	(currently amended) The intervertebral implant of claim 2, wherein the set screw covers an access opening for the at least one of the first and second rotational actuators in the secured position.

4.	(currently amended) The intervertebral implant of claim 1, wherein the first and second regions of the intervertebral implant include a proximal region and a distal region, respectively, and wherein the first and second adjustment assemblies include a proximal adjustment assembly a distal adjustment assembly , respectively.

5.	(canceled)

6.	(currently amended)   The intervertebral implant of claim 1, wherein the set screw is positionable into the secured position by advancing along threads of the implant arranged coaxially with the actuation axis.

7-20. (canceled)

21. 	(previously presented) The intervertebral implant of claim 1, wherein the set screw has an opening through a proximal end thereof.

22.	(currently amended) An intervertebral implant, comprising: 
an upper body for engaging an upper vertebral body;
a lower body for engaging a lower vertebral body;
a first rotational actuator;
a second rotational actuator;
a first adjustment assembly disposed between the upper and lower bodies and adjustably coupled to the upper and lower bodies so as to change a height between the upper and lower bodies in at least a first region of the intervertebral implant; 
a second adjustment assembly disposed between the upper and lower bodies and adjustably coupled to the upper and lower bodies so as to change the height between the upper and lower  bodies in at least a second region of the intervertebral implant; and
a locking element removably positionable in a secured position within an access opening of the intervertebral implant
wherein the first adjustment assembly is actuatable by the first rotational actuator and the second adjustment assembly is actuatable by the second rotational actuator, the first and second rotational actuators being arranged within the access opening, and the locking element covering the access opening in the secured position.

23.	(currently amended) The intervertebral implant of claim 22, wherein the first and second regions of the intervertebral implant include a proximal region and a distal region, respectively, and wherein the first and second adjustment assemblies include a proximal adjustment assembly a distal adjustment assembly , respectively.

24.	(currently amended) The intervertebral implant of claim 23, wherein the first and second rotational actuators are coaxially arranged with respect to one another about an actuation axis.

25.	(previously presented) The intervertebral implant of claim 24, wherein the locking element is positionable into the secured position by advancing along threads of the implant arranged coaxially with the actuation axis.

26.	(previously presented) The intervertebral implant of claim 22, wherein the locking element has an opening through a proximal end thereof.

27.	(currently amended) An intervertebral implant, comprising: 
an upper body for engaging an upper vertebral body;
a lower body for engaging a lower vertebral body;
a first rotational actuator;
a second rotational actuator;
a first adjustment assembly disposed between the upper and lower bodies and adjustably coupled to the upper and lower bodies so as to change a height between the upper and lower bodies in at least a first region of the intervertebral implant;
a second adjustment assembly disposed between the upper and lower bodies and adjustably coupled to the upper and lower bodies so as to change a height between the upper and lower bodies in at least a second region of the intervertebral implant; and
a locking element removably positionable in a secured position within the intervertebral implant
wherein the first adjustment assembly is actuatable by the first rotational actuator and the second adjustment assembly is actuatable by the second rotational actuator, the first and second rotational actuators being coaxially arranged with respect to one another about an actuation axis; and
wherein, in the secured position, the locking element engages at least one of the first and second rotational actuators, thereby locking a respective at least one of the first and second adjustment assemblies.

28.	(currently amended) The intervertebral implant of claim 27, wherein the first and second regions of the intervertebral implant include a proximal region and a distal region, respectively, and wherein the first and second adjustment assemblies include a proximal adjustment assembly a distal adjustment assembly , respectively.

29.	(canceled)

30.	(currently amended) The intervertebral implant of claim 27, wherein the locking element is positionable into the secured position by advancing along threads of the implant arranged coaxially with the actuation axis.

31.	(previously presented) The intervertebral implant of claim 27, wherein the locking element has an opening through a proximal end thereof.


II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Simmons, Jr. (US 7879098; “Simmons” hereinafter) discloses an intervertebral implant (e.g. 50) comprising a rotational actuator (e.g. 81) capable of changing a height between an upper body (e.g. 61) and a lower body (e.g. 54) in at least a region of the implant (e.g. Figs. 24 – 25) but fails to disclose at least the combination of the first actuator, second actuator, and locking element 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775